As filed with the Securities and Exchange Commission on May 12, 2015 Investment Company Act File No. 811-21611 Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE TO Issuer Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 1) EQUITY LONG/SHORT OPPORTUNITIES FUND (Name of Issuer) EQUITY LONG/SHORT OPPORTUNITIES FUND (Name of Person Filing Statement) Common Units of Beneficial Interest (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Craig Carberry Equity Long/Short Opportunities Fund 50 South LaSalle Street Chicago, Illinois 60603 (312) 630-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) Copies to: Philip H. Harris, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Calculation of Filing Fee: Transaction Valuation Amount of Filing Fee $20,000,000.00* $2,324.00** * Calculated at the aggregate maximum purchase price to be paid for common units of beneficial interest in the offer. ** Calculated at $116.20per $1,000,000 of the Transaction Valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $1,162.00 Filing Party: EQUITY LONG/SHORT OPPORTUNITIES FUND Form or Registration No.: SC-TO-I Date Filed: April 16, 2015 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer. o Explanatory Note This Amendment No. 1 (the “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO originally filed with the Securities and Exchange Commission (the “SEC”) on April 16, 2015 by Equity Long/Short Opportunities Fund (the “Fund”), a non-diversified closed-end management investment company organized as a Delaware statutory trust. This Amendment relates to the Fund’s offer to purchase (the “Offer”) Common Units upon the terms and subject to the conditions set forth in the Fund’s Offer to Purchase dated April 16, 2015 (the “Offer to Purchase”), and the related Letter of Transmittal (together, the “Original Offer”). The information in the Original Offer is incorporated herein by reference in this Amendment, except that such information is hereby amended and supplemented to the extent specifically provided herein. The Original Offer is hereby amended to increase the amount of Common Units the Fund is offering to purchase. As amended, the Fund is offering to purchase up to a number of Common Units having an NAV, as of the last calculation of NAV preceding the expiration of the Offer, of $20,000,000.00. The Original Offer is hereby amended to remain open until 5:00 p.m., Central Time, onMay 27, 2015, unless further extended. The Fund has provided to Unitholders a notice of the amendment of the terms of the Offer (the “Notice of Amendment”), which is attached hereto as Exhibit (a)(1)(vi) and is incorporated herein by reference. Item 1.Summary Term Sheet The information set forth in the Offer to Purchase is hereby amended and supplemented by adding the following language thereto: On May 12, 2015 the Fund amended the terms of the Offer to increase the amount of Common Units the Fund is offering to purchase. As amended, the Fund is offering to purchase up to a number of Common Units having an NAV, as of the last calculation of NAV preceding the expiration of the Offer, of $20,000,000.00. The Offer was scheduled to expire at 5:00 p.m., Central Time, onMay 15, 2015. The Expiration Date is extended until 5:00 p.m., Central Time, onMay 27, 2015, unless further amended. As of May 8, 2015, a number of Common Units having an NAV of approximately $13,344,573 had been tendered into the Offer. Reference is made to the Notice of Amendment that is attached as Exhibit (a)(1)(vi) and is incorporated herein by reference. Item 4.Terms of the Transaction The information set forth in the Offer to Purchase is hereby amended and supplemented by adding the following language thereto: On May 12, 2015 the Fund amended the terms of the Offer to increase the amount of Common Units the Fund is offering to purchase. As amended, the Fund is offering to purchase up to a number of Common Units having an NAV, as of the last calculation of NAV preceding the expiration of the Offer, of $20,000,000.00. The Offer was scheduled to expire at 5:00 p.m., Central Time, on May 15, 2015. The Expiration Date is extended until 5:00 p.m., Central Time, on May 27, 2015, unless further amended. As of May 8, 2015, a number of Common Units having an NAV of approximately $13,344,573 had been tendered into the Offer. Reference is made to the Notice of Amendment that is attached as Exhibit (a)(1)(vi) and is incorporated herein by reference. Item 12.Exhibits Item 12 is hereby amended and supplemented to include the following exhibit: Exhibit No. Document (a)(1)(vi) Notice of Amendment of Terms of Offer SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. EQUITY LONG/SHORT OPPORTUNITIES FUND By: /s/ Craig R. Carberry Craig R. Carberry Secretary May 12, 2015 Exhibit Index Exhibit No. Document (a)(1)(vi) Notice of Amendment of Terms of Offer
